DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 03/04/2021. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12,and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006347502 A (“Michio”) in view of US 2013/0240226 A1 (“Simpson”) in further view of US 2016/0272101 A1 (“Vitale”) in further view of US 2018/0347479 (“Nakamura”).

Regarding claims 1 and 9, Michio discloses a tipper body pivotably moveable with respect to a frame with a hydraulic cylinder disposed therebetween and actuatable to pivot the tipper body (see Fig. 1 and [0026] a dump truck as a transport vehicle for transporting earth and sand. The dump truck 1 includes a self-propelled vehicle body 2 and a loading platform 8 which is supported by the vehicle body 2 so as to be rotatable and loads earth and sand. The loading platform 8 is generally constituted by a hoist cylinder 10 (described later) that discharges earth and sand by inclining the loading platform 8 with respect to the vehicle body); and 
commencing a tipping operation in which the tipper body is pivoted towards a tipped position; and during the tipping operation monitoring a loading parameter relating to the load through the hydraulic cylinder (see [0044] where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa, when the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the sensor 21 exceeds a predetermined pressure Pa); and   
determining that the hydraulic cylinder is at risk based on at least the loading parameter; and generating an output in response to determining that the hydraulic cylinder is at risk (see [0046] When the controller 22 determines that there is a high possibility that the sediment loaded on the loading platform 8 will slide down together, the controller 22 outputs an operation signal to the alarm buzzer).
Michio is not explicit on the parameter indicating a risk of buckling, however,
(see [0004] to avoid damage to the cylinders by excess pressure or buckling, hydraulic circuits typically include pressure relief valves which override this lock if a sufficiently high external force results in hydraulic pressures above some set threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Simpson with the system disclosed by Michio in order to determine when a hydraulic cylinder is at risk of buckling based on detected pressure (Simpson, [0004]).
Michio in view of Simpson is not explicit on monitoring, determining, or generating an output during the tipping operation, however,
Vitale discloses a system for autonomously controlling dumping actions of mobile machines that monitors a loading parameter relating to the load through the hydraulic cylinder during the tipping operation; determines that the hydraulic cylinder is at risk of buckling during the tipping operation based on at least the loading parameter, and generates an output in response to determining that the hydraulic cylinder is at risk of buckling during the tipping operation (see Fig. 3 and [0033]-[0034] a failure condition may be determined. In an aspect, the failure condition may relate to the operation of the machine such as an operation of the dump body 50 (e.g., raise or lower) of the hauling machine 12b. As an example, one or more of the CM 53, the control module 30, the OC 36, and the OWC 40 may be configured to process the received first information to make a determination of a failure condition. As another example, the determination of the failure condition may include one or more of comparing the first information to a threshold comparator and determining an irregularity in operation based on predetermined operational parameters. The threshold comparator may be a pre-determined lift angle .theta. of the dump body 50, a predetermined lift pressure applied by the actuator 52, or other comparative value).

    PNG
    media_image1.png
    598
    786
    media_image1.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Vitale with the system disclosed by Michio in view of Simpson in order to improve failure recovery for high wall dumping (Vitale, [0013]).
Michio in view of Simpson and Vitale is not explicit on commencing a tipping operation by pumping hydraulic fluid into the hydraulic cylinder causing in which the tipper body to be pivoted towards a tipped position, however,
Nakamura discloses a haulage vehicle where commencing a tipping operation by pumping hydraulic fluid into the hydraulic cylinder causing in which the tipper body to be pivoted towards a tipped position (see at least [0064] Although it is necessary to add a control input, the earth disposal start time may be detected as the time when the pressure of the hydraulic pump supplying the hydraulic fluid to the hydraulic cylinder (hoist cylinder) for turning the loading platform 5 upwards has exceeded the threshold value. It can also be detected from the time when the detection pressure of an additionally installed sensor for detecting the pressure of the hoist cylinder has exceeded a threshold value. Further, it can also be detected from the time when the detected inclination angle of the loading platform with respect to the vehicle body has exceeded a threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakamura with the system disclosed by Michio in view of Simpson and Vitale in order to provide a haulage vehicle in which it is possible for an improvement in terms of transportation efficiency and a reduction in fuel consumption amount to be compatible with each other (Nakamura, [0006])

Regarding claims 2 and 10, Michio further discloses the loading parameter is an axial loading parameter relating to the axial load through the hydraulic cylinder (see [0057] it is determined whether or not the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the pressure sensor 21 read in step 3 has exceeded a predetermined pressure). 

Regarding claim 3 and 11, Michio further discloses the axial loading parameter is a pressure parameter relating to the hydraulic pressure within the hydraulic cylinder, wherein the pressure parameter is optionally generated by a pressure sensor which measures the hydraulic pressure within the hydraulic cylinder (see [0057] it is determined whether or not the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the pressure sensor 21 read in step 3 has exceeded a predetermined pressure). 

Regarding claims 4 and 12, Michio further discloses  it is determined that the hydraulic cylinder is at risk when at least the loading parameter exceeds threshold (see [0044] and [0046] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa, and the pressure When the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the sensor 21 exceeds a predetermined pressure [0044] When the controller 22 determines that there is a high possibility that the sediment loaded on the loading platform 8 will slide down together, the controller 22 outputs an operation signal to the alarm buzzer 23 to activate it [0046]).
Michio is not explicit on the parameter indicating a risk of buckling, however,
Simpson discloses a mounting assembly for mounting a bulldozer blade to a military work vehicle where the risk of buckling of a hydraulic cylinder is determined based on access pressure (see [0004] to avoid damage to the cylinders by excess pressure or buckling, hydraulic circuits typically include pressure relief valves which override this lock if a sufficiently high external force results in hydraulic pressures above some set threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Simpson with the system disclosed by Michio in order to determine when a hydraulic cylinder is at risk of buckling based on detected pressure (Simpson, [0004]).
 
Regarding claim 5, Michio further discloses it is determined that the hydraulic cylinder is at risk based on at least the loading parameter (see [0044] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa, and the pressure When the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the sensor 21 exceeds a predetermined pressure).
Michio is not explicit on the parameter indicating a risk of buckling, however,
Simpson discloses a mounting assembly for mounting a bulldozer blade to a military work vehicle where the risk of buckling of a hydraulic cylinder is determined based on access pressure (see [0004] to avoid damage to the cylinders by excess pressure or buckling, hydraulic circuits typically include pressure relief valves which override this lock if a sufficiently high external force results in hydraulic pressures above some set threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Simpson with the system disclosed by Michio in order to determine when a hydraulic cylinder is at risk of buckling based on detected pressure (Simpson, [0004]).

Regarding claims 8 and 17, Michio further discloses generating an alert in response to determining that the hydraulic cylinder is at risk (see [0044] and [0046] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa, and the pressure When the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the sensor 21 exceeds a predetermined pressure [0044] When the controller 22 determines that there is a high possibility that the sediment loaded on the loading platform 8 will slide down together, the controller 22 outputs an operation signal to the alarm buzzer 23 to activate it [0046]).
Michio is not explicit on the parameter indicating a risk of buckling, however,
(see [0004] to avoid damage to the cylinders by excess pressure or buckling, hydraulic circuits typically include pressure relief valves which override this lock if a sufficiently high external force results in hydraulic pressures above some set threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Simpson with the system disclosed by Michio in order to determine when a hydraulic cylinder is at risk of buckling based on detected pressure (Simpson, [0004]).

Regarding claim 18, Michio further discloses a tipper body pivotably moveable with respect to a frame; - a hydraulic cylinder disposed between the frame and the tipper body and actuatable to pivot the tipper body (see Fig. 1 and 2 as well as [0026] a dump truck as a transport vehicle for transporting earth and sand. The dump truck 1 includes a self-propelled vehicle body 2 and a loading platform 8 which is supported by the vehicle body 2 so as to be rotatable and loads earth and sand. The loading platform 8 is generally constituted by a hoist cylinder 10 (described later) that discharges earth and sand by inclining the loading platform 8 with respect to the vehicle body).

Regarding claim 19, Michio further discloses a tipper vehicle (see Fig. 1 and 2 as well as [0026] a dump truck as a transport vehicle for transporting earth and sand. The dump truck 1 includes a self-propelled vehicle body 2 and a loading platform 8 which is supported by the vehicle body 2 so as to be rotatable and loads earth and sand. The loading platform 8 is generally constituted by a hoist cylinder 10 (described later) that discharges earth and sand by inclining the loading platform 8 with respect to the vehicle body).



Claims 6-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006347502 A (“Michio”) in view of US 2013/0240226 A1 (“Simpson”) in further view of US 7,918,638 B1 (“Loggins”).

Regarding claim 6, Michio further discloses the hydraulic cylinder is a multi-stage hydraulic cylinder (see [0029] the first-stage cylinder 10A is constituted by a multi-stage hydraulic cylinder).
	Michio in view of Simpson is not explicit on determining that the length of the hydraulic cylinder is above a threshold length when it is determined that the hydraulic cylinder is in the final stage of extension, however,
	Loggins discloses a bed scraping apparatuses for assisting dumping of bulk material that may stick in the bed of a dumping container where it is determined that the length of the hydraulic cylinder is above a threshold length when it is determined that the hydraulic cylinder is in the final stage of extension (see Col. 5 lines 35-45 With further inclination of dump body 10, a configuration is achieved as depicted in FIG. 2b in which link 40 reaches its maximum length, with stop 42 abutting stop 46 as described. In this position, most of the load should already be dumped, lightening the load against the scraper blades and creating a condition wherein the bed is ready for scraping. At this point, further inclination of dump body 10, with stops 42 and 46 contacting each other, causes link 40 to pull scraper carriage 22 along bed floor 20 via carriage hinge 23, thus achieving scraping of bed floor 20, clearing the bed floor of any clumped material that may be present).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Loggins with the system disclosed by Michio in view of Simpson in order to improving efficiency of dumping operations (Loggins, Col. 1 lines 11-16).

Regarding claim 7, Michio further discloses an inclination sensor which measures the inclination of the tipper body (see [0044] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa).
	Michio in view of Simpson is not explicit on monitoring a length parameter relating to the length of the hydraulic cylinder, and wherein it is determined that the length of the hydraulic cylinder is above a threshold length based on at least the length parameter, however,
	Loggins discloses a length parameter relating to the length of the hydraulic cylinder, and wherein it is determined that the length of the hydraulic cylinder is above a threshold length based on at least the length parameter (see (see Col. 5 lines 35-45 With further inclination of dump body 10, a configuration is achieved as depicted in FIG. 2b in which link 40 reaches its maximum length, with stop 42 abutting stop 46 as described. In this position, most of the load should already be dumped, lightening the load against the scraper blades and creating a condition wherein the bed is ready for scraping. At this point, further inclination of dump body 10, with stops 42 and 46 contacting each other, causes link 40 to pull scraper carriage 22 along bed floor 20 via carriage hinge 23, thus achieving scraping of bed floor 20, clearing the bed floor of any clumped material that may be present).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Loggins with the system disclosed by Michio in view of Simpson in order to improving efficiency of dumping operations (Loggins, Col. 1 lines 11-16).

Regarding claim 13, Michio further discloses it is determined that the hydraulic cylinder is at risk based on at least the loading parameter (see [0044] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa, and the pressure When the pressure P in the bottom side oil chamber 10D of the hoist cylinder 10 indicated by the pressure signal SP from the sensor 21 exceeds a predetermined pressure); and
discloses an inclination sensor which measures the inclination of the tipper body (see [0044] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa).
Michio is not explicit on the parameter indicating a risk of buckling, however,
Simpson discloses a mounting assembly for mounting a bulldozer blade to a military work vehicle where the risk of buckling of a hydraulic cylinder is determined based on access pressure (see [0004] to avoid damage to the cylinders by excess pressure or buckling, hydraulic circuits typically include pressure relief valves which override this lock if a sufficiently high external force results in hydraulic pressures above some set threshold value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Simpson with the system disclosed by Michio in order to determine when a hydraulic cylinder is at risk of buckling based on detected pressure (Simpson, [0004]).
Michio in view of Simpson is not explicit on monitoring a length parameter relating to the length of the hydraulic cylinder, and wherein it is determined that the length of the hydraulic cylinder is above a threshold length based on at least the length parameter, however,
	Loggins discloses a length parameter relating to the length of the hydraulic cylinder, and wherein it is determined that the length of the hydraulic cylinder is above a threshold length based on at least the length parameter (see (see Col. 5 lines 35-45 With further inclination of dump body 10, a configuration is achieved as depicted in FIG. 2b in which link 40 reaches its maximum length, with stop 42 abutting stop 46 as described. In this position, most of the load should already be dumped, lightening the load against the scraper blades and creating a condition wherein the bed is ready for scraping. At this point, further inclination of dump body 10, with stops 42 and 46 contacting each other, causes link 40 to pull scraper carriage 22 along bed floor 20 via carriage hinge 23, thus achieving scraping of bed floor 20, clearing the bed floor of any clumped material that may be present).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Loggins with the system disclosed by Michio in view of Simpson in order to improving efficiency of dumping operations (Loggins, Col. 1 lines 11-16).

Regarding claim 14, Michio in view of Simpson is not explicit on monitoring a length parameter relating to the length of the hydraulic cylinder, and wherein it is determined that the length of the hydraulic cylinder is above a threshold length based on at least the length parameter, however,
	Loggins discloses monitoring a length parameter relating to the length of the hydraulic cylinder and is arranged to determine whether the length of the hydraulic cylinder is above a threshold length based on at least the inclination parameter (see Col. 5 lines 35-45 With further inclination of dump body 10, a configuration is achieved as depicted in FIG. 2b in which link 40 reaches its maximum length, with stop 42 abutting stop 46 as described. In this position, most of the load should already be dumped, lightening the load against the scraper blades and creating a condition wherein the bed is ready for scraping. At this point, further inclination of dump body 10, with stops 42 and 46 contacting each other, causes link 40 to pull scraper carriage 22 along bed floor 20 via carriage hinge 23, thus achieving scraping of bed floor 20, clearing the bed floor of any clumped material that may be present).


Regarding claims 15 and 16, Michio discloses an inclination sensor arranged to measure the inclination of the tipper body (see [0044] in a state where the loading platform 8 is rotated toward the raised position, the inclination angle θ of the loading platform 8 indicated by the angle signal Sθ from the angle sensor 20 exceeds the predetermined inclination angle θa).
Michio in view of Simpson is not explicit on generate the length parameter, however,
Loggins discloses generating the length parameter (see Col. 5 lines 35-45 With further inclination of dump body 10, a configuration is achieved as depicted in FIG. 2b in which link 40 reaches its maximum length, with stop 42 abutting stop 46 as described. In this position, most of the load should already be dumped, lightening the load against the scraper blades and creating a condition wherein the bed is ready for scraping. At this point, further inclination of dump body 10, with stops 42 and 46 contacting each other, causes link 40 to pull scraper carriage 22 along bed floor 20 via carriage hinge 23, thus achieving scraping of bed floor 20, clearing the bed floor of any clumped material that may be present).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Loggins with the system disclosed by Michio in view of Simpson in order to improving efficiency of dumping operations (Loggins, Col. 1 lines 11-16).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006347502 A (“Michio”) in view of US 2013/0240226 A1 (“Simpson”) in further view of US 2013/0035828 A1 (“Tamura”).

Regarding claim 20, Michio in view of Simpson is not explicit on the pressure parameter is generated by a pressure sensor which measures the hydraulic pressure within the hydraulic cylinder, and wherein the pressure sensor is mounted to the hydraulic cylinder, however,
Tamura discloses a transporter vehicle where the pressure parameter is generated by a pressure sensor which measures the hydraulic pressure within the hydraulic cylinder (see [0080] Therefore, the pressure sensor 32 is mounted to the hoist cylinder 10 or a connecting section between hydraulic conduits 15A and 15B. The side of the controller 35 can identify a weight in the side of the vessel 3, namely, a size of an object to be transported, presence/absence of the object loading, and the like according to the detection signal from the pressure sensor 32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tamura with the system disclosed by Michio in view of Simpson in order to provide a transporter vehicle which can adjust a telescopic speed to of a hoist cylinder corresponding to a weight of an object to be transported to appropriately alleviate a shock at hoist cylinder stopping (Tamura, [0010]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665